 


EXHIBIT 10.5

 


SRS LABS, INC.
AMENDED AND RESTATED 1996 LONG-TERM
INCENTIVE PLAN, AS AMENDED

 

1.             Purpose.  The purpose of this Plan is to attract and retain
directors, officers, key employees and consultants for SRS Labs, Inc., a
Delaware corporation (the “Corporation”), and its Subsidiaries and to provide
such persons with incentives and rewards for superior performance.

 

2.             Definitions.  As used in this Plan,

 

“Appreciation Right” means a right granted pursuant to Section 5 of this Plan,
including a Free-standing Appreciation Right and a Tandem Appreciation Right.

 

“Authorizing Officer” means any officer of the Corporation designated by the
Board to take action specified in Section 16(c) of this Plan.

 

“Award” means any or all of the following: Appreciation Right, Deferred Shares,
Free-Standing Appreciation Right, Option Right, Performance Share, Performance
Unit or Restricted Shares.

 

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-standing Appreciation Right.

 

“Board” means the Board of Directors of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” shall have the meaning described in Section 16 of this Plan.

 

“Common Shares” means (i) shares of the common stock of the Corporation, par
value $.001 per share, and (ii) any security into which Common Shares may be
converted by reason of any transaction or event of the type referred to in
Section 10 of this Plan.

 

“Compensation Committee” means the Compensation Committee of the Board appointed
from time to time by the Board, composed of not less than two members of the
Board, each of whom shall be a “non-employee director” within the meaning of
Rule 16b-3.

 

“Date of Grant” means the date specified by the Committee on which a grant of
Option Rights or Appreciation Rights or Performance Shares or Performance Units
or a grant or sale of Restricted Shares or Deferred Shares shall become
effective, which shall not be earlier than the date on which the Committee takes
action with respect thereto.

 

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

 

“Deferred Shares” means an award pursuant to Section 7 of this Plan of the right
to receive Common Shares at the end of a specified Deferral Period.

 

“Designated Participant” means a non-officer employee or consultant of the
Corporation or any Subsidiary who,  at the time of the grant of an Award, is not
(a) subject to Section 16 of the Securities Exchange Act of 1934, as amended;
(b) a covered person under Section 162(m) of the Code; or (c) a director of the
Corporation or one of its subsidiaries.

 

 

--------------------------------------------------------------------------------


 

“Free-standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is not granted in tandem with an Option Right or
similar right.

 

“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

 

“Less-Than-80-Percent Subsidiary” means a Subsidiary with respect to which the
Corporation directly or indirectly owns or controls less than 80 percent of the
total combined voting or other decision-making power.

 

“Management Objectives” means the achievement of a performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Committee, Option Rights, Appreciation Rights, Restricted Shares and dividend
credits. Management Objectives may be described in terms of Corporation-wide
objectives or objectives that are related to the performance of the individual
Participant or of the Subsidiary, division, department or function within the
Corporation or Subsidiary in which the Participant is employed. The Management
Objectives applicable to any award to a Participant who is, or is determined by
the Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision) shall be limited to
specified levels of or growth in:

 

(i)

 

return on invested capital;

 

 

 

(ii)

 

earnings per share;

 

 

 

(iii)

 

return on assets;

 

 

 

(iv)

 

return on equity;

 

 

 

(v)

 

shareholder return;

 

 

 

(vi)

 

sales growth;

 

 

 

(vii)

 

productivity improvement; and/or

 

 

 

(viii)

 

net income.

 

Except in the case of such a covered employee, if the Committee determines that
a change in the business, operations, corporate structure or capital structure
of the Corporation, or the manner in which it conducts its business, or other
events or circumstances render the Management Objectives unsuitable, the
Committee may modify such Management Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable.

 

“Market Value per Share” means, at any date, (i) the closing sales price for the
Common Shares on that date, if available, or, if there are no sales on that date
or if a closing sales price is not available, (ii) the average of the “bid” and
“asked” prices of the Common Shares on that date, in each case as reported by
the National Association of Securities Dealers Automated Quotation System or any
national securities exchange on which the Common Shares are then traded, or, if
(i) or (ii) are not available, the fair market value of the Common Shares as
determined by the Committee from time to time.

 

“Optionee” means the person so designated in an agreement evidencing an
outstanding Option Right.

 

“Option Price” means the purchase price payable upon the exercise of an Option
Right.

 

“Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 of this Plan.

 

 

2

--------------------------------------------------------------------------------


 

“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at that time an officer, any other key
employee, a director or a consultant of the Corporation or any Subsidiary, or
who has agreed to commence serving in any such capacity.

 

“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating thereto are to be achieved.

 

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 8 of this Plan.

 

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$100.00 awarded pursuant to Section 8 of this Plan.

 

“Reload Option Rights” means additional Option Rights granted automatically to
an Optionee upon the exercise of Option Rights pursuant to Section 4(f) of this
Plan.

 

“Restricted Shares” mean Common Shares granted or sold pursuant to Section 6 of
this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in Section 6 hereof has expired.

 

“Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission (or any
successor rule to the same effect), as in effect from time to time.

 

“Spread” means, in the case of a Free-standing Appreciation Right, the amount by
which the Market Value per Share on the date when any such right is exercised
exceeds the Base Price specified in such right or, in the case of a Tandem
Appreciation Right, the amount by which the Market Value per Share on the date
when any such right is exercised exceeds the Option Price specified in the
related Option Right.

 

“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest; provided, however, for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the
Corporation owns or controls directly or indirectly more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation at the time of such grant.

 

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right or any
similar right granted under any other plan of the Corporation.

 

3.             Shares Available under the Plan.

 

(a)           Subject to adjustment as provided in Section 10 of this Plan, the
number of Common Shares issued or transferred (i) upon the exercise of Option
Rights or Appreciation Rights, (ii) as Restricted Shares and released from all
substantial risks of forfeiture, (iii) as Deferred Shares, (iv) in payment of
Performance Shares or Performance Units that have been earned, or (v) in payment
of dividend equivalents paid with respect to awards made under this Plan, shall
not in the aggregate exceed 8,500,000 Common Shares, which may be Common Shares
of original issuance or Common Shares held in treasury or a combination thereof.
If any award terminates, expires or is cancelled with respect to any Common
Shares, new awards may thereafter be granted covering such Common Shares.

 

(b)           Upon the full or partial payment of any Option Price by the
transfer to the Corporation of Common Shares or upon satisfaction of tax
withholding provisions in connection with any such exercise or any other payment
made or benefit realized under this Plan by the transfer or relinquishment of
Common Shares, there shall be deemed to have been issued or transferred under
this Plan only the net number of Common Shares actually issued or transferred by
the Corporation.

 

 

3

--------------------------------------------------------------------------------


 

c)             Upon payment in cash of the benefit provided by any award granted
under this Plan, any Common Shares that were covered by that award shall again
be available for issuance or transfer hereunder.

 

(d)           Notwithstanding any other provision of this Plan to the contrary,
no Participant shall be granted Option Rights for more than 750,000 Common
Shares during any period of three consecutive calendar years subject to
adjustment as provided in Section 10 of this Plan.

 

(e)           Notwithstanding any other provision of this Plan to the contrary,
in no event shall any Participant in any period of one calendar year receive
awards of Performance Shares and Performance Units having an aggregate value as
of their respective Dates of Grant in excess of $750,000.

 

4.             Option Rights.  The Committee may from time to time authorize
grants to Participants of options to purchase Common Shares upon such terms and
conditions as the Committee may determine in accordance with the following
provisions:

 

(a)           Each grant shall specify the number of Common Shares to which it
pertains, subject to the limitations set forth in Section 3 of this Plan.

 

(b)           Each grant shall specify an Option Price per Common Share, which
in the case of Incentive Options, shall be equal to or greater than the Market
Value per Share on the Date of Grant and, in the case of other options, shall
not be less than eighty-five percent (85%) of the Market Value per Share on the
Date of Grant.

 

(c)           Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Corporation, (ii) non-forfeitable,
unrestricted Common Shares, which are already owned by the Optionee and have a
value at the time of exercise that is equal to the Option Price, (iii) any other
legal consideration, including, without limitation, promissory notes, that the
Committee may deem appropriate, including without limitation any form of
consideration authorized under Section 4(d) below, on such basis as the
Committee may determine in accordance with this Plan and (iv) any combination of
the foregoing.

 

(d)           Any grant may provide that payment of the Option Price may also be
made in whole or in part in the form of Restricted Shares or other Common Shares
that are subject to risk of forfeiture or restrictions on transfer. Unless
otherwise determined by the Committee, whenever any Option Price is paid in
whole or in part by means of any of the forms of consideration specified in this
Section 4(d), the Common Shares received by the Optionee upon the exercise of
the Option Rights shall be subject to the same risks of forfeiture or
restrictions on transfer as those that applied to the consideration surrendered
by the Optionee; provided, however, that such risks of forfeiture and
restrictions on transfer shall apply only to the same number of Common Shares
received by the Optionee as applied to the forfeitable or restricted Common
Shares surrendered by the Optionee.

 

(e)           Any grant may provide for deferred payment of the Option Price
from the proceeds of sale through a bank or broker on the date of exercise of
some or all of the Common Shares to which the exercise relates.

 

(f)            Any grant may provide for the automatic grant to the Optionee of
Reload Option Rights upon the exercise of Option Rights, including Reload Option
Rights, for Common Shares or any other non-cash consideration authorized under
Sections 4(d) and (e) above.

 

(g)           Successive grants may be made to the same Participant regardless
of whether any Option Rights previously granted to such Participant remain
unexercised.

 

(h)           Each grant shall specify the period or periods of continuous
employment of the Optionee by the Corporation or any Subsidiary that are
necessary before the Option Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercisability of such
rights in the event of retirement, death or disability of the Participant or a
change in control of the Corporation or other similar transaction or event.

 

 

4

--------------------------------------------------------------------------------


 

(i)            Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.

 

(j)            Option Rights granted under this Plan may be (i) options that are
intended to qualify under particular provisions of the Code, including without
limitation Incentive Stock Options, (ii) options that are not intended to so
qualify or (iii) combinations of the foregoing.

 

(k)           On or after the Date of Grant of any Option Rights other than
Incentive Stock Options, the Committee may provide for the payment to the
Optionee of dividend equivalents thereon in cash or Common Shares on a current,
deferred or contingent basis.

 

(l)            No Option Right granted under this Plan may be exercised more
than 10 years from the Date of Grant.

 

(m)          Each grant shall be evidenced by an agreement, which shall be
executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Optionee and shall contain such terms and provisions as the
Committee may determine consistent with this Plan.

 

5.             Appreciation Rights.  The Committee may also authorize grants to
Participants of Appreciation Rights. An Appreciation Right shall be a right of
the Participant to receive from the Corporation an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
Any grant of Appreciation rights under this Plan shall be upon such terms and
conditions as the Committee may determine in accordance with the following
provisions:

 

(a)           Any grant may specify that the amount payable upon the exercise of
an Appreciation Right may be paid by the Corporation in cash, Common Shares or
any combination thereof and may (i) either grant to the Participant or reserve
to the Committee the right to elect among those alternatives or (ii) preclude
the right of the Participant to receive and the Corporation to issue Common
Shares or other equity securities in lieu of cash; provided, however, that no
form of consideration or manner of payment that would cause Rule 16b-3 to cease
to apply to this Plan shall be permitted.

 

(b)           Any grant may specify that the amount payable upon the exercise of
an Appreciation Right shall not exceed a maximum specified by the Committee on
the Date of Grant.

(c)           Any grant may specify (i) a waiting period or periods before
Appreciation Rights shall become exercisable and (ii) permissible dates or
periods on or during which Appreciation Rights shall be exercisable.

(d)           Any grant may specify that an Appreciation Right may be exercised
only in the event of retirement, death or disability of the Participant or a
change in control of the Corporation or other similar transaction or event.

(e)           Any grant may provide for the payment to the Participant of
dividend equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.

 

(f)            Each grant shall be evidenced by an agreement, which shall be
executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Optionee and shall describe the subject Appreciation Rights,
identify any related Option Rights, state that the Appreciation Rights are
subject to all of the terms and conditions of this Plan and contain such other
terms and provisions as the Committee may determine consistent with this Plan.

 

(g)           Any grant of Appreciation Rights may specify Management Objectives
that must be achieved as a condition of the exercise of such rights.

 

 

5

--------------------------------------------------------------------------------


 

(h)           Regarding Tandem Appreciation Rights only: Each grant shall
provide that a Tandem Appreciation Right may be exercised only (i) at a time
when the related Option Right (or any similar right granted under any other plan
of the Corporation) is also exercisable and the Spread is positive and (ii) by
surrender of the related Option Right (or such other right) for cancellation.

 

(i)            Regarding Free-standing Appreciation Rights only:

 

(i)                                     Each grant shall specify in respect of
each Free-standing Appreciation Right a Base Price per Common Share, which shall
be equal to or greater than the Market Value per Share on the Date of Grant;

 

(ii)                                  Successive grants may be made to the same
Participant regardless of whether any Free-standing Appreciation Rights
previously granted to such Participant remain unexercised;

 

(iii)                               Each grant shall specify the period or
periods of continuous employment of the Participant by the Corporation or any
Subsidiary that are necessary before the Free-standing Appreciation Rights or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of such rights in the event of retirement, death or disability
of the Participant or a change in control of the Corporation or other similar
transaction or event; and

 

(iv)                              No Free-standing Appreciation Right granted
under this Plan may be exercised more than 10 years from the Date of Grant.

 

6.             Restricted Shares.  The Committee may also authorize grants or
sales to Participants of Restricted Shares upon such terms and conditions as the
Committee may determine in accordance with the following provisions:

 

(a)           Each grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to dividend, voting and
other ownership rights, subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

 

(b)           Each grant or sale may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Market Value per Share on the Date of Grant.

 

(c)           Each grant or sale shall provide that the Restricted Shares
covered thereby shall be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant, and any grant or sale may provide for the
earlier termination of such period in the event of retirement, death or
disability of the Participant or a change in control of the Corporation or other
similar transaction or event.

 

(d)           Each grant or sale shall provide that, during the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant. Such restrictions may
include without limitation rights of repurchase or first refusal in the
Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.

 

(e)           Any grant of Restricted Shares may specify Management Objectives
which, if achieved, will result in termination or early termination of the
restrictions applicable to such shares and each such grant shall specify in
respect of such specified Management Objectives, a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Restricted Shares on which restrictions will terminate if performance is at or
above the minimum level, but falls short of full achievement of the specified
Management Objectives.

 

 

6

--------------------------------------------------------------------------------


 

(f)            Any grant or sale may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered. Such distribution may be reinvested
on an immediate or deferred basis in additional Common Shares, which may be
subject to the same restrictions as the underlying award or such other
restrictions as the Committee may determine.

 

(g)           Each grant or sale shall be evidenced by an agreement, which shall
be executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Participant and shall contain such terms and provisions as
the Committee may determine consistent with this Plan. Unless otherwise directed
by the Committee, all certificates representing Restricted Shares, together with
a stock power that shall be endorsed in blank by the Participant with respect to
such shares, shall be held in custody by the Corporation until all restrictions
thereon lapse.

 

7.             Deferred Shares.  The Committee may also authorize grants or
sales of Deferred Shares to Participants upon such terms and conditions as the
Committee may determine in accordance with the following provisions:

 

(a)           Each grant or sale shall constitute the agreement by the
Corporation to issue or transfer Common Shares to the Participant in the future
in consideration of the performance of services, subject to the fulfillment
during the Deferral Period of such conditions as the Committee may specify.

 

(b)           Each grant or sale may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Market Value per Share on the Date of Grant.

 

(c)           Each grant or sale shall provide that the Deferred Shares covered
thereby shall be subject to a Deferral Period, which shall be fixed by the
Committee on the Date of Grant, and any grant or sale may provide for the
earlier termination of such period in the event of retirement, death or
disability of the Participant or a change in control of the Corporation or other
similar transaction or event.

 

(d)           During the Deferral Period, the Participant shall not have any
right to transfer any rights under the subject award, shall not have any rights
of ownership in the Deferred Shares and shall not have any right to vote such
shares, but the Committee may on or after the Date of Grant authorize the
payment of dividend equivalents on such shares in cash or additional Common
Shares on a current, deferred or contingent basis.

 

(e)           Each grant or sale shall be evidenced by an agreement, which shall
be executed on behalf of the Corporation by any officer thereof and delivered to
and accepted by the Participant and shall contain such terms and provisions as
the Committee may determine consistent with this Plan.

 

8.             Performance Shares and Performance Units.  The Committee may also
authorize grants to Participants of Performance Shares and Performance Units,
which shall become payable to the Participant upon the achievement of specified
Management Objectives, upon such terms and conditions as the Committee may
determine in accordance with the following provisions:

 

(a)           Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, subject to the limitations in Section 3,
which may be subject to adjustment to reflect changes in compensation or other
factors.

 

(b)           The Performance Period with respect to each Performance Share or
Performance Unit shall be determined by the Committee on the Date of Grant and
may be subject to earlier termination in the event of retirement, death or
disability of the Participant or a change in control of the Corporation or other
similar transaction or event.

 

(c)           Each grant shall specify the Management Objectives that are to be
achieved by the Participant and each grant shall specify in respect of the
specified Management Objectives a minimum acceptable level of achievement below
which no payment will be made and shall set forth a formula for determining the
amount

 

 

7

--------------------------------------------------------------------------------


 

of any payment to be made if performance is at or above the minimum acceptable
level but falls short of full achievement of the specified Management
Objectives.

 

(d)           Each grant shall specify the time and manner of payment of
Performance Shares or Performance Units that shall have been earned, and any
grant may specify that any such amount may be paid by the Corporation in cash,
Common Shares or any combination thereof and may either grant to the Participant
or reserve to the Committee the right to elect among those alternatives.

 

(e)           Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Date of Grant. Any grant of Performance Units may specify that the amount
payable, or the number of Common Shares issued, with respect thereto may not
exceed maximums specified by the Committee on the Date of Grant.

 

(f)            Any grant may provide for the payment to the Participant of
dividend equivalents thereon in cash or in additional Common Shares on a
current, deferred or contingent basis.

 

(g)           Each grant of Performance Shares or Performance Units shall be
evidenced by an agreement, which shall be executed on behalf of the Corporation
by any officer thereof and delivered to and accepted by the Participant and
shall contain such terms and provisions as the Committee may determine
consistent with this Plan.

 

9.             Transferability.

 

(a)           No Option Right or other derivative security (as that term is used
in Rule 16b-3) awarded under this Plan shall be transferable by a Participant
other than by will or the laws of descent and distribution or, other than with
respect to an Incentive Stock Option, a qualified domestic relations order, as
defined in the Code. Option Rights and Appreciation Rights shall be exercisable
during a Participant’s lifetime only by the Participant or, in the event of the
Participant’s legal incapacity, by his guardian or legal representative acting
in a fiduciary capacity on behalf of the Participant under state law and court
supervision. Notwithstanding the foregoing, the Committee, in its sole
discretion, may provide for transferability of particular awards under this Plan
so long as such provisions will not disqualify the exemption for other awards
under Rule 16b-3.

 

(b)           Any award made under this Plan may provide that all or any part of
the Common Shares that are (i) to be issued or transferred by the Corporation
upon the exercise of Option Rights or Appreciation Rights or upon the
termination of the Deferral Period applicable to Deferred Shares, or in payment
of Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, shall be subject to further restrictions upon transfer.

 

10.          Adjustments.  The Committee may make or provide for such
adjustments in the (a) number of Common Shares covered by outstanding Option
Rights, Appreciation Rights, Deferred Shares and Performance Shares granted
hereunder, (b) prices per share applicable to such Option Rights and
Appreciation Rights, and (c) kind of shares (including shares of another issuer)
covered thereby, as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of Participants that otherwise would result from (x) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Corporation, (y) any merger, consolidation,
spin-off, spin-out, split-off, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities or (z) any other corporate transaction or event having an
effect similar to any of the foregoing. In the event of any such transaction or
event, the Committee may provide in substitution for any or all outstanding
awards under this Plan such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of all awards so replaced. Moreover, the Committee may
on or after the Date of Grant provide in the agreement evidencing any award
under this Plan that the holder of the award may elect to receive an equivalent
award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect, or the
Committee may provide that the holder will automatically be entitled to receive
such an equivalent award. In any case, such substitution of securities shall not
require the consent of any person who is granted awards pursuant to this Plan.

 

 

8

--------------------------------------------------------------------------------


 

11.          Fractional Shares.  The Corporation shall not be required to issue
any fractional Common Shares pursuant to this Plan. The Committee may provide
for the elimination of fractions or for the settlement thereof in cash.

 

12.          Withholding Taxes.  To the extent that the Corporation is required
to withhold federal, state, local or foreign taxes in connection with any
payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available to the Corporation for such withholding are
insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other person make
arrangements satisfactory to the Corporation for payment of the balance of such
taxes required to be withheld. At the discretion of the Committee, such
arrangements may include relinquishment of a portion of such benefit. The
Corporation and any Participant or such other person may also make similar
arrangements with respect to the payment of any taxes with respect to which
withholding is not required.

 

13.          Participation by Employees of a Less-Than-80-Percent Subsidiary. 
As a condition to the effectiveness of any grant or award to be made hereunder
to a Participant who is an employee of a Less-Than-80-Percent Subsidiary,
regardless whether such Participant is also employed by the Corporation or
another Subsidiary, the Committee may require the Less-Than-80-Percent
Subsidiary to agree to transfer to the Participant (as, if and when provided for
under this Plan and any applicable agreement entered into between the
Participant and the Less-Than-80-Percent Subsidiary pursuant to this Plan) the
Common Shares that would otherwise be delivered by the Corporation upon receipt
by the Less-Than-80-Percent Subsidiary of any consideration then otherwise
payable by the Participant to the Corporation. Any such award may be evidenced
by an agreement between the Participant and the Less-Than-80-Percent Subsidiary,
in lieu of the Corporation, on terms consistent with this Plan and approved by
the Committee and the Less-Than-80-Percent Subsidiary. All Common Shares so
delivered by or to a Less-Than-80-Percent Subsidiary will be treated as if they
had been delivered by or to the Corporation for purposes of Section 3 of this
Plan, and all references to the Corporation in this Plan shall be deemed to
refer to the Less-Than-80-Percent Subsidiary except with respect to the
definitions of the Board and the Committee and in other cases where the context
otherwise requires.

 

14.          Certain Terminations of Employment, Hardship and Approved Leaves of
Absence.  Notwith­standing any other provision of this Plan to the contrary, in
the event of termination of employment by reason of death, disability, normal
retirement, early retirement with the consent of the Corporation, termination of
employment to enter public service with the consent of the Corporation or leave
of absence approved by the Corporation, or in the event of hardship or other
special circumstances, of a Participant who holds an Option Right or
Appreciation Right that is not immediately and fully exercisable, any Restricted
Shares as to which the substantial risk of forfeiture or the prohibition or
restriction on transfer has not lapsed, any Deferred Shares as to which the
Deferral Period is not complete, any Performance Shares or Performance Units
that have not been fully earned, or any Common Shares that are subject to any
transfer restriction pursuant to Section 6(d) of this Plan, the Committee may in
its sole discretion take any action that it deems to be equitable under the
circumstances or in the best interests of the Corporation, including without
limitation waiving or modifying any limitation or requirement with respect to
any award under this Plan.

 

15.          Foreign Employees.  In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals, or who are
employed by the Corporation or any Subsidiary outside of the United States of
America, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it may consider necessary or appropriate for such purposes
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Corporation may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments, or restatements
shall include any provisions that are inconsistent with the terms of this Plan,
as then in effect, unless this Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Corporation.

 

 

9

--------------------------------------------------------------------------------


 

16.          Administration of the Plan.

 

(a)           This Plan shall be administered by the Compensation Committee.  A
majority of the Compensation Committee shall constitute a quorum, and the acts
of the members of the Compensation Committee who are present at any meeting
thereof at which a quorum is present, or acts unanimously approved by the
members of the Compensation Committee in writing, shall be the acts of the
Compensation Committee. For purposes of this Plan, the defined term “Committee”
shall refer to the Compensation Committee. In the absence of a Compensation
Committee or in the event of grants to non-employee directors, this Plan shall
be administered by the Board, and, in such cases, all references to the
“Committee” herein shall be deemed to be references to the Board.

 

(b)           Notwithstanding anything to the contrary in Section 16(a) herein,
in addition to the Compensation Committee, the Board  may also appoint a Special
Committee of one or more members of the Board to make grants of Awards to
Designated Participants under this Plan (the “Special Committee”).  A majority
of the Special Committee shall constitute a quorum, and the acts of the members
of the Special Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of  Special
Committee in writing, shall be the acts of the Special Committee.  For purposes
of Sections 4, 5, 6, 7, 8 and 13 of this Plan, the defined term “Committee”
shall refer to the Board, the Compensation Committee or the Special Committee.

 

(c)           Notwithstanding anything to the contrary in Section 16(a) herein,
in addition to the Compensation Committee and the Special Committee, the Board
may by resolution also appoint one or more Authorizing Officers  to do one or
both of the following: (i) designate Designated Participants to be recipients of
Option Rights under this Plan and (ii) determine the number of such Option
Rights to be received by any such Designated Participant; provided, however,
that the resolution so authorizing such officer or officers shall (x) specify
the total number of Option Rights such Authorized Officers may so award; (y) set
the price or prices at which such Option Rights shall be granted (or provide a
formula by which such price or prices may be determined) and (z) establish the
other terms and conditions for such Option Rights.  An Authorizing Officer shall
not have the authority to designate himself or herself to receive Option Rights
under this Plan.

 

(d)           Nothing in this Sections 16(b) or 16(c) of this Plan shall be
construed as diminishing in any respect the authority of the Compensation
Committee or the Board, as the case may be, to administer this Plan, including
but not limited to granting Awards to Designated Participants.

 

(e)           The interpretation and construction of this Plan shall be
administered solely by the Compensation Committee, or in the absence of a
Compensation Committee, by the Board of Directors. The interpretation and
construction by the Compensation Committee or the Board, as the case may be, of
any provision of this Plan or of any agreement, notification or document
evidencing the grant of an Award and any determination by the Compensation
Committee pursuant to any provision of this Plan or any such agreement,
notification or document, shall be final and conclusive.

 

(f)            No member of the Compensation Committee, Special Committee, Board
or any Authorizing Officer shall be liable for any action taken or determination
made in good faith in connection with the administration of the Plan.

 

17.          Amendments and Other Matters.

 

(a)           This Plan may be amended from time to time by the Committee or the
Board, but except as expressly authorized by this Plan no such amendment shall
increase the maximum number of shares specified in Section 3(a) of this Plan,
increase the number of Performance Units specified in Section 3(e) of this Plan,
or cause Rule 16b-3 to become inapplicable to this Plan, without the further
approval of the shareholders of the Corporation, unless permitted by Rule 16b-3.
Without limiting the generality of the foregoing, the Committee or the Board may
amend this Plan to eliminate provisions which are no longer necessary as a
result of changes in tax or securities laws or regulations, or in the
interpretation thereof.

 

 

10

--------------------------------------------------------------------------------


 

(b)           With the concurrence of the affected Optionee, the Committee may
cancel any agreement evidencing Option Rights or any other award granted under
this Plan. In the event of such cancellation, the Committee may authorize the
granting of new Option Rights or other awards hereunder, which may or may not
cover the same number of Common Shares that had been the subject of the prior
award, at such Option Price and subject to such other terms, conditions and
discretions as would have been applicable under this Plan had the cancelled
Option Rights or other awards not been granted.

 

(c)           The Committee also may permit Participants to elect to defer the
issuance of Common Shares or the settlement of awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. The Committee also may provide that deferred settlements include
the payment or crediting of interest on the deferral amounts, or the payment or
crediting of dividend equivalents where the deferral amounts are denominated in
Common Shares.

 

(d)           This Plan shall not confer upon any Participant any right with
respect to continuance of employment or other service with the Corporation or
any Subsidiary and shall not interfere in any way with any right that the
Corporation or any Subsidiary would otherwise have to terminate any
Participant’s employment or other service at any time.

 

(e)           (i) To the extent that any provision of this Plan would prevent
any Option Right that was intended to qualify under particular provisions of the
Code from so qualifying, such provision of this Plan shall be null and void with
respect to such Option Right; provided, however, that such provision shall
remain in effect with respect to other Option Rights, and there shall be no
further effect on any provision of this Plan; and (ii) any award that may be
made pursuant to an amendment to this Plan that shall have been adopted without
the approval of the shareholders of the Corporation shall be null and void if it
is subsequently determined that such approval was required in order for Rule
16b-3 to remain applicable to this Plan.

 

 

11

--------------------------------------------------------------------------------